Citation Nr: 1820757	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  06-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a pulmonary/respiratory disorder claimed as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1956 to October 1960 in the United States Navy.  The Veteran also served on active duty from November 1962 to December 1979 in the United States Coast Guard.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in March 2010.  At that time the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  A July 2011 Memorandum Decision of the Court vacated the Board's decision and the issue on appeal was remanded for readjudication.

This matter returned to the Board in March 2012.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) the Board recharacterized the Veteran's claim as shown above.  The matter was then remanded for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative argues that the development following the Board's May 2017 remand did not comply with the remand directives; the Board agrees.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Central to the Board's previous remand was the need for a pulmonologist to clarify the Veteran's medical history, opinions, and diagnoses with regard to lung disabilities to include asbestosis and chronic obstructive pulmonary disease (COPD).  The Board specifically requested that the pulmonologist explain what is meant by granulomatous disease, caseated lesions, a mild restrictive pulmonary deficit, a nodular opacity in the right lung, changes to scarring in both lungs, mild restrictive lung disease, bilateral small nodules and small focal areas of opacity, a right lower lobe parenchymal density and mild obstruction with significant bronchodilator responsiveness (BDR) vis-à-vis the Veteran's claimed asbestosis or any other currently diagnosed pathology.  The pulmonologist was also asked to determine whether any of these conditions were etiologically related to active duty service or manifested immediately following service.

The Veteran was examined by a pulmonologist in June 2017.  The opinion indicated that there was "no clinical or physiological evidence of restrictive or other lung disease, specifically excluding the possibility of asbestosis or other pulmonary fibrosis conditions."  The pulmonologist further indicated that imaging and the previous pulmonary function testing results were reviewed and addressed.  In reaching the aforementioned conclusion the pulmonologist addressed the inadequacies of several previous examinations, opinions, and imaging results, as well as conducted a physical examination and chest imaging.  The imaging results identified "minimal chronic interstitial finds mid and lower lungs bilaterally" and "minimal chronic pleural thickening lung apices."  However, the pulmonologist's opinion did not explain or offer any opinion and discussion on the significance of the post-service lung findings listed above, as requested by the Board's previous remand.

Therefore, the Board must remand the appeal again to obtain an addendum opinion from the pulmonologist who conducted the June 2017 examination.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the pulmonologist who provided the June 2017 opinion regarding the etiology of any pulmonary or respiratory disorder, or if unavailable, another pulmonologist, and request addendum opinions.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

Following the review of all records, the examiner should provide an opinion clarifying the following:

Is there an appropriate diagnosis for the respiratory/pulmonary pathology claimed by the Veteran?  Please indicate the symptomatology and onset date associated with any diagnosed pulmonary or respiratory disorder.  The clinical significance of all in-service and post-service imaging, pulmonary function tests and other relevant testing should be discussed.  The examiner must explain what is meant by granulomatous disease, caseated lesions, a mild restrictive pulmonary deficit, a nodular opacity in the right lung, changes to scarring in both lungs, mild restrictive lung disease, bilateral small nodules and small focal areas of opacity, a right lower lobe parenchymal density, mild obstruction with significant bronchodilator responsiveness (BDR), minimal chronic interstitial finds mid and lower lungs bilaterally, and minimal chronic pleural thickening lung apices vis-à-vis the Veteran's claimed asbestosis or any other diagnosable pathology. 

In addressing the aforementioned, the pulmonologist must comment whether any of these findings change his June 2017 opinion regarding whether the Veteran has a current pulmonary or respiratory pathology that is at least as likely as not etiologically related to his active duty military service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




